Lowe, J.
1. promis-Copartner-' shlp' The appellant insists upon the liability of Whitmore and Burnett, on said note and judgment, for the reason, that although Kauffman could not bind his copartners as sureties for the debt of Smith, Davis & Co., without their assent or concurrence, yet that he was a bona fide holder, not knowing that such assent had not been given. But it will be seen, from the facts disclosed that he does not occupy the position of an innocent assignee. He was himself the payee, and one of s_Bona flde holder. the original parties to the paper. He knew, or fia(j sufficient reason to know, from what had transpired between himself and Smith, Davis & Co., before he delivered the goods or took the note, that the latter was signed by Kauffman, Whitmore & Co., simply as sureties, and being presumed to be acquainted with the known limitations of the law of partnership agencies, as they everywhere exist in the trading world, he was reasonably put upon inquiry, which, if made, would in all likelihood have set him right, but neglecting the same, he must now *569be treated as baying taken the note, under the circumstances, at his peril — citing Story on Prom. Notes, § 72 ; and Story on Part., §§ 127, 128; and authorities cited in notes, &c.
Affirmed.